Seawell, J.
Our attention is first directed to the motion of the plaintiff to strike from the answer the defendant’s second further defense relating to the indemnity clause in the contract with the plaintiff, reading as follows :
“Consumer (C. J. Fleming) shall indemnify, save harmless, and defend Company (Carolina Power & Light Company) against all liability, claims or judgments, costs, and expenses for injury, loss, or damage to persons or property on account of defective construction, *402wiring or appliances on consumer’s (C. J. Fleming’s) side of point of delivery.”
The plaintiff interposed his motion to strike in apt time to insist upon the relief as a matter of right, if entitled to it. Parrish v. R. R., 221 N. C. 292, 20 S. E. (2) 299; Duke v. Children's Comm., 214 N. C. 570, 199 S. E. 918; Trust Co. v. Dunlop. 214 N. C. 196, 198, 198 S. E. 645; Pemberton v. Greensboro, 203 N. C. 514, 166 S. E. 396.
It appears from the pleadings that plaintiff was not sole owner of the warehouse destroyed by the fire, and not the only person or concern damaged thereby. The possibility that others might be damaged by the negligence of the consumer, to whom current was furnished to a point of delivery outside the establishment, and passed through the equipment and devices of the consumer, and thus involve the Power Company in litigation with a third person as joint tort-feasor with Fleming, is the only apparent reason for the insertion of this clause; and certainly only in the event that such a situation has arisen could it be seriously considered. It is unnecessary and ill adjusted as a defense against self-inflicted injury on the part of defendant and would be ineffective as a device by which the Power Company sought to avoid liability for its own negligence in a suit, inter partes. None of the owners of property injured or destroyed by the fire except the plaintiff Fleming is involved in the suit; and in Fleming the defendant Power Company has the only suggested person whom it would implead as joint tort-feasor. G.S. 1-240, relating to contribution to joint tort-feasors, is clearly inapplicable to defendant’s contention. In so far as it might apply to the parties litigant, the statute goes no further than to authorize bringing in all joint tort-feasors when the claim is asserted by a third party, and certainly does not apply to the persons apprehended to have been injured by the joint tort, G.S. 1-240, and cases annotated. Lumbermen's Mutual Casualty Co. v. United States Fidelity, etc., Co., 211 N. C. 13, 188 S. E. 634.
The further defense does not seem to be relevant to any matter presently issuable in the controversy between Fleming and the Power Company, or between these original parties and the parties brought in under the motion in defendant’s cross-action, and it should have been stricken out. The judgment to the contrary is reversed. (See discussion of the “cross-action,” infra.)
The second prayer for relief based on the irrelevant defense must follow its fate.
The matters alleged by the defense as a “cross-action” do not assert or constitute any cause of action pleadable in the case, except as bearing on the matter of contribution and, therefore, would be relevant only against a joint tort-feasor when brought in. There has been no attempt *403to bring in any joint tort-feasor, and under tbe facts pleaded in tbe answer there could be none save Fleming, who is already a party. Tbe answering defendant has not asserted any cause of action against tbe additional parties or made any demand concerning them except that they be made parties and required to assert their claims. In defendant’s pleading they are classified as parties subrogated to the rights of tbe supposed claimants and, therefore, actors against whom tbe Power Company proposes to defend.
We have adverted, supra, to tbe inapplicability of the statute, G.S. 1-240, upon which the defendant bases the propriety and validity of tbe challenged order. We add that this statute neither directly nor by implication authorizes the bringing in of persons who are apprehended to have been damaged or injured, at the convenience of the tort-feasor in determining the right to contribution in one trial.
The statute creates a new right—contribution between tort-feasors,— and authorizes the bringing in of a joint tort-feasor only when the defendant has been sued with respect to the tort, then only on proper allegations of fact; or a recovery over after judgment under the provisions of the statute. Mangum v. So. Ry. Co., 210 N. C. 134, 185 S. E. 644; Lackey v. So. Ry. Co., 219 N. C. 195, 13 S. E. (2) 234.
The gravamen of the motion lies in the additional argument that all the adverse parties in interest have pooled their demands and entered into a combination to fix the liability on it in a test suit,—in a sort of squeeze play,—intending, if successful, that the judgment in this action shall be thereafter pleaded as res judicata. By virtue of this combination it is argued, the defendant is threatened with the harassment of a multiplicity of suits involving the same liability; and it is urged that because of the involvement of the principle of subrogation the action is of an equitable nature and that it is within the power and is the duty of the Court, in the exercise of its equitable jurisdiction, to protect the rights of the defendant and relieve it from the embarrassment of a multiplicity of actions by requiring that all the matters be heard in a single action.
Frankly speaking, the Court is not aware of any rule of practice or procedure by which sleeping claims of this nature can be forced into the open and the persons and concerns to whom they appertain compelled to assert them for the convenience of a defendant, quia timet. “There is no process known to the law by which one man can compel another to sue him.” 39 Am. Jur., Parties, sec. 93.
Whether legal or equitable, the joinder of causes of action and the parties to whom they belong must come within the provisions of our Code of Civil Procedure, G.S. 1-123, et seq., G.S. 1-68, 1-69, et seq. (see cases annotated), unless by some special modifying statute or recognized rule of practice an exception is created. There is no such exception here.
*404It is true the Court may, ex mero motu, and in its discretion, “consolidate for trial separate actions by different plaintiffs against common defendants for damages arising out of the same accident except when such consolidation would be injurious or prejudicial to one or more of the parties.” Peeples v. R. R., Edwards v. R. R., Kearney v. R. R., 228 N. C. 590, 592, 46 S. E. (2) 649. That rule, however, does not go to force claimants to institute actions for the purpose of having them so consolidated; and in the absence of statutory authority cannot be so enlarged. The analogy suggested cannot be extended to establish or buttress the rule of practice suggested. Osborne v. Canton and Kinsland v. Mackey, 219 N. C. 139, 13 S. E. (2) 265.
It is not enough that the causes of action may have arisen from the same source,—in this instance the fire alleged to have been created by the answering defendant. The test of the matter lies in the nature of the particular cause of action and its relation to others sought to be joined. In the case at bar it is clear from the record that the damage and loss of property caused by the fire was, in each instance, an invasion of a personal and individual right in which none of the owners or subrogated parties shared, or have an interest; each is insulated from the other, personal, independent and unrelated. In other words, there is an entire lack of a community of interest in the subject matter of the pending suit and, therefore, the parties brought in under this compulsory order are neither proper nor necessary parties to the complete termination of the controversy. Brown v. Coble, 76 N. C. 391; Logan v. Wallis, 76 N. C. 416; Street v. Tuck, 84 N. C. 605; Burns v. Williams, 88 N. C. 159. In Coulter v. Wilson, 171 N. C. 537, 540, 88 S. E. 857, Justice Hoke quotes with approval 31 Cyc. 224, as follows : “A cross-action by a defendant against a codefendant or third party must be in reference to the claim made by plaintiff, and based upon an adjustment of that claim. Independent and irrelevant causes of action cannot be litigated by cross-actions.” Montgomery v. Blades, 217 N. C. 654, 9 S. E. (2) 397; Wingler v. Miller, 221 N. C. 137, 19 S. E. (2) 247. “Questions in dispute among the defendants may not be litigated by cross-action unless they arise out of the subject of the action as set out in the complaint and have such relation to the plaintiff’s claim as that their adjustment is necessary to a full and final determination of the cause.” Hulbert v. Douglas, 94 N. C. 128; Montgomery v. Blades, supra; Wingler v. Miller, supra; Beam v. Wright, 222 N. C. 174, 22 S. E. (2) 270.
In Schnepp v. Richardson, 222 N. C. 228, 22 S. E. (2d) 555, it is said : “The cross-action defendants seek to set up against Fisher is not germane to, founded upon or necessarily connected with the subject matter in litigation between plaintiff and defendants. Decision on the issues thus attempted to be raised is not essential to a full and complete determina*405tion of the cause of action alleged by plaintiff. It should not be engrafted upon his action and thus compel him to stand by while defendants and Fisher litigate their differences in his suit. Montgomery v. Blades, supra; Wingler v. Miller, supra; Burleson v. Burleson, 217 N. C. 336, 7 S. E. (2) 706; Beam v. Wright, supra” And, again, “The cross-action by defendant against a codefendant or a third party permitted under our practice must be in reference to the claim made by the plaintiff and based upon an adjustment of that claim;” citing Coulter v. Wilson, supra; Montgomery v. Blades, supra; Wingler v. Miller, supra; Hulbert v. Douglas, supra.
We refrain from extending the list of authorities. It is apparent that if the principle contended for by the appellee could prevail the gates would be opened and the courts inundated by a flood of unrelated cases, upon the insufficient ground of their origin in a common tort or disaster, —never significant when standing alone.
“Two or more persons injured by the same wrongful act must sue separately since each injury has a separate cause of action.” McIntosh, N. C. Practice and Procedure, sec. 213, p. 13; Harper v. Pinkston, 112 N. C. 293, 17 S. E. 161; Eller v. Carolina & N. W. R. R., 140 N. C. 140, 52 S. E. 305.
In Insurance Co. v. Motor Lines, 225 N. C. 588, 590, 35 S. E. (2) 879, Mr. Justice Barnhill says for the Court, “When property upon which there is insurance is damaged or destroyed by the negligent action of another, the right of action accruing to the injured party is for an indivisible wrong—and a single wrong gives rise to a single indivisible cause of action. Powell v. Water Co., 171 N. C. 290, 88 S. E. 426; 1 Am. Jur. 493. The whole claim must be adjudicated in one action.”
It may be noted that in the present action it does not appear that the plaintiff has been paid for his loss by any insurance company or has any such company been subrogated to his rights.
The remedy of a person brought into the suit upon a compulsory order is to have his name stricken out; Winders v. Southerland, 174 N. C. 235, 93 S. E. 726; Worth v. Trust Co., 152 N. C. 242, 67 S. E. 590; Bank v. Gahagan, 210 N. C. 464, 187 S. E. 580.
Under the authorities cited it is the opinion of this Court that the additional parties brought in under the motion of the answering defendant should be stricken from the record, and it is so ordered.
There remains the question of striking out in its entirety the so-called cross-action of the answering defendant. Regarded as the basis for the motion to make additional parties, it has served its purpose of having that motion considered successfully in the court below and again dealt with on this appeal. From the conclusion reached on review the matter set up in the cross-action is not relevant to any issue which might be *406raised by the original plea; and while the irrelevancy alone is a sufficient cause for striking, without the necessity of apparent prejudice, we think the allegations are not free from objection in the latter respect. The cross-action should have been stricken out, and it is so ordered.
Summarizing our conclusions: The second further defense is stricken from the record together with the prayers for relief relating thereto and to the cross-action. The order making the named insurance companies new parties is disapproved and reversed; and they are stricken from the record as parties to the case.
The cause is remanded to Vance Superior Court for judgment in accordance writh this opinion.
Reversed.